Citation Nr: 1746645	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-31 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for sciatic pain of the right lower extremity, including as secondary to a service-connected disease or injury.  

3.  Entitlement to service connection for sciatic pain of the left lower extremity, including as secondary to a service-connected disease or injury.  

4.  Entitlement to service connection for a left lower mandible disorder, including as secondary to a service-connected disease or injury.  

5.  Entitlement to service connection for premature ventricular contractions (PVCs), including as secondary to a service-connected disease or injury.  

6.  Entitlement to an increased (compensable) initial rating for degenerative arthritis of the radiohumeral joint of the left elbow.  

7.  Entitlement to an increased (compensable) initial rating for iliotibial band friction syndrome of the right knee.  

8.  Entitlement to an increased (compensable) initial rating for iliotibial band friction syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1992 to March 2012.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in St. Petersburg, Florida.

The issues of service connection for allergic rhinitis, PVCs and a left lower mandible disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Chronic sciatica of the right lower extremity has not been demonstrated at any time in service or thereafter.  

2.  Chronic sciatica of the left lower extremity has not been demonstrated at any time in service or thereafter.  

3.  Throughout the appeal, the Veteran's iliotibial band friction syndrome of the right knee has been manifested by tenderness without limitation of motion, instability, or other abnormality.  

4.  Throughout the appeal, the Veteran's iliotibial band friction syndrome of the left knee has been manifested by tenderness without limitation of motion, instability, or other abnormality.  

5.  Throughout the appeal, the Veteran's degenerative arthritis of the radiohumeral joint of the left elbow has been manifested by tenderness and crepitus, without limitation of motion, instability, or recent flare-ups.  


CONCLUSIONS OF LAW

1.  Chronic sciatica of the right lower extremity was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Chronic sciatica of the left lower extremity was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for an initial compensable rating for iliotibial band friction syndrome of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260 (2016).  

4.  The criteria for an initial compensable rating for iliotibial band friction syndrome of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5260 (2016).  

5.  The criteria for an initial compensable rating for degenerative arthritis of the radiohumeral joint of the left elbow have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5003, 5207 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Sciatica

The Veteran contends that service connection should be established for bilateral sciatica.  It is indicted that this disorder was noted while the Veteran was on active duty.  Service connection is currently in effect for lumbar strain, rated 10 percent disabling.  

Review of the record shows that the Veteran's STRs reflect that he had complaints of low back pain in October 2011 when he was assessed as having sciatic neuritis.  On examination for retirement from service in October 2011 it was noted in his medical history that he had no recurrent back pain or numbness or tingling.  X-ray studies conducted in December 2011 showed the lumbosacral spine to be normal.  

On examination for VA in January 2012, the Veteran reported having been diagnosed with sciatic pain that had existed for six years.  He reported symptoms of stiffness and decreased motion of the spine.  On examination of the spine, straight leg raising was negative, bilaterally.  Neurologic examination of the lower extremities was normal with no peripheral nerve involvement evident.  The diagnosis relating to possible sciatica was lumbar sprain.  (As noted, service connection has been established for lumbar sprain.)  

A neurologic examination was conducted by VA in April 2013.  At that time, the diagnosis was that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Specific evaluation of the nerves of the lower extremities, and of the sciatic nerves in particular, showed both the right and the left to be normal.  The examiner noted that, while the Veteran had hamstring tightness on straight leg raising testing, he had no true sciatic pain.  

In this case, the evidence is not sufficient to establish the presence of a chronic sciatica disability during service or thereafter.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110  (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of a chronic bilateral sciatic disability, nor has he submitted any medical or lay evidence describing such a disability.  The current STRs and examination reports consistently show no manifestations or findings with respect to sciatica, only lumbar sprain.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied and the claim must be denied.  38 U.S.C.A. § 1110; McLain, 21 Vet. App. at 321; Romanowsky, Id.  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Right Knee

Service connection for iliotibial band friction syndrome of the right knee was granted by the RO in an August 2012 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5260 from the date of the day after the Veteran's discharge from active duty.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The record includes reports of X-ray studies of the right knee conducted in December 2011, prior to the Veteran's release from active duty.  At that time, studies of the right knee were normal, with no evidence of arthritis.  

An examination was conducted for VA in January 2012, prior to the Veteran's release from active duty.  At that time, it was noted that the Veteran had been diagnosed with iliotibial (IT) band friction syndrome in service in 2008.  The condition began while he was running and had gradually progressed over time.  He complained of weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain.  He reported having flare-ups as often as twice per month, which lasted for two days.  These were precipitated by physical activity.  On examination, the Veteran walked with a normal gait.  There was tenderness at the insertion of the IT band.  There were no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment or subluxation.  There was no locking pain, genu recurvatum, or crepitus.  There was no knee ankylosis.  Range of motion was from 0 degrees extension to 140 degrees flexion, which was noted to be within normal limits.  Repetitive motion was possible, without any loss of range of motion.  There was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Ligament stability testing was within normal limits.  

The Veteran has not been diagnosed as having arthritis of the right knee.  Examination in 2012 showed no limitation of motion, no instability and no crepitus.  While some tenderness was noted, it is not shown that this interferes with function of the knee.  Under these circumstances, there is no basis for a compensable evaluation for the Veteran's right knee disability.  As such, an increased initial rating is not shown to be warranted at any time.  

Left Knee

Service connection for iliotibial band friction syndrome of the left knee was granted by the RO in an August 2012 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5260 from the date of the day after the Veteran's discharge from active duty.  

An examination was conducted for VA in January 2012, prior to the Veteran's release from active duty.  At that time, it was noted that the Veteran had been diagnosed with IT band friction syndrome in service in 2008.  The condition began while he was running and had gradually progressed over time.  He complained of weakness, stiffness, giving way, lack of endurance, fatigability, tenderness and pain.  He reported having flare-ups as often as twice per month, which lasted for two days.  These were precipitated by physical activity.  On examination, the Veteran walked with a normal gait.  There was tenderness at the insertion of the IT band.  There were no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding of movement, malalignment or subluxation.  There was no locking pain, genu recurvatum, or crepitus.  There was no knee ankylosis.  Range of motion was from 0 degrees extension to 140 degrees flexion, which was noted to be within normal limits.  Repetitive motion was possible, without any loss of range of motion.  There was no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Ligament stability testing was within normal limits.  

The Veteran has not been diagnosed as having arthritis of the left knee.  Examination in 2012 showed no limitation of motion, no instability and no crepitus.  While some tenderness was noted, it is not shown that this interferes with function of the knee.  Under these circumstances, there is no basis for a compensable evaluation for the Veteran's left knee disability.  As such, an increased initial rating is not shown to be warranted at any time.  

Left Elbow

Service connection for degenerative arthritis of the radiohumeral joint of the left elbow was granted by the RO in an August 2012 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Codes 5207 and 5003 from the date of the day after the Veteran's discharge from active duty.  

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  

In all the forearm and wrist injuries, Diagnostic Codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle injury, or nerve injury are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  Note following Code 5213.

Diagnostic Code 5205 provides that ankylosis of the elbow is to be rated as follows:  for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent for the major elbow and 30 percent for the minor elbow; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent for the major elbow and 40 percent for the minor elbow; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent for the major elbow and 50 percent for the minor elbow.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling for the major side and noncompensably (0 percent) disabling for the minor side; flexion of the forearm limited to 100 degrees is rated 10 percent disabling for the major side and 10 percent for the minor side; flexion of the forearm limited to 90 degrees is rated 20 percent for the major side and 20 percent for the minor side; flexion of the forearm limited to 70 degrees is rated 30 percent disabling for the major side and 20 percent for the minor side; flexion of the forearm limited to 55 degrees is rated 40 percent disabling for the major side and 30 percent for the minor side; and flexion of the forearm limited to 45 degrees is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm limited to 45 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 60 degrees is rated 10 percent for the major side and 10 percent for the minor side; extension of the forearm limited to 75 degrees is rated as 20 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 90 degrees is rated 30 percent for the major side and 20 percent for the minor side; extension of the forearm limited to 100 degrees is rated 40 percent for the major side and 30 percent for the minor side; and extension of the forearm limited to 110 degrees is rated 50 percent for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent for the major side and 20 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of the elbow.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling for the major side and 20 percent for the minor side.  Flail joint of the elbow is rated 60 percent disabling for the major side and 50 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 50 percent disabling for the major side and 40 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  Malunion of the ulna with bad alignment is rated 10 percent for the major side and 10 percent for the minor side; nonunion of the ulna in the lower half is rated 20 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity is rated 30 percent for the major side and 20 percent for the minor side; nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling for the major side and 10 percent for the minor side; nonunion of the radius in the upper half is rated 20 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a. 

An examination was conducted for VA in January 2012.  At that time, the Veteran's history of elbow fracture during service was noted.  He reported having symptoms of weakness, stiffness, giving way, locking, tenderness, subluxation and pain.  He reported having flare-ups as often as four times per month that were precipitated by physical activity and picking up objects.  During a flare-up, he had a decreased ability to use his left upper extremity.  He stated that he had not had any incapacitation over the last 12 months.  On examination, it was noted that the Veteran was right hand dominant.  Examination of the left elbow showed tenderness, guarding of movement and crepitus over the radial head with forearm rotation.  Range of motion was normal in flexion, extension, supination and pronation.  There was no additional limitation of range of motion after repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An X-ray study of the left elbow showed traumatic arthritis.  The diagnosis was degenerative arthritis of the radio-humeral joint on the left.  Subjective factors of pain and crepitus of the left forearm were noted.  

VA post-service treatment records fail to show indications of left elbow impairment.  

The Board has reviewed the medical evidence of record and fails to find a basis for a compensable evaluation for the Veteran's left elbow arthritis.  In this regard, while degenerative joint disease is clearly demonstrated, the records show no limitation of motion or function of the left elbow, even after repetitive use.  While the Veteran does complain that he has decreased function during a flare-up, he also reported that he has not had such a flare-up over the 12 months prior to the 2012 examination and treatment records subsequent to this examination report do not show disability as a result of a flare-up.  The record shows that the Veteran had no limitation of motion or function in the left elbow, the arthritis in which is manifested by tenderness and crepitus only.  Under these circumstances, a compensable evaluation is not shown to be warranted.  



ORDER

Service connection for sciatic pain of the right lower extremity, including as secondary to a service-connected disease or injury, is denied.  

Service connection for sciatic pain of the left lower extremity, including as secondary to a service-connected disease or injury, is denied.  

An increased (compensable) initial rating for iliotibial band friction syndrome of the right knee is denied.  

An increased (compensable) initial rating for iliotibial band friction syndrome of the left knee is denied.  

An increased (compensable) initial rating for degenerative arthritis of the radiohumeral joint of the left elbow is denied.  


REMAND

Regarding the issues of PVCs, allergic rhinitis and mandibular disorder, the Veteran contends that these are caused or aggravated by his service connected disorders.  To date, it does not appear that he has been afforded appropriate medical examinations to address these contentions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo medical examinations to ascertain the current nature and etiology of his allergic rhinitis, PVCs, and any mandible disorder.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent or more) that any of the claimed disorders are related to service or caused or aggravated by a service-connected disease or injury.  The claims folder should be made available for review in connection with the examinations.  The examiners should provide complete rationales for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


